IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50910
                        Conference Calendar



RAMIRO PEDRO ADAMES,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-421-JN
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ramiro Pedro Adames, federal prisoner # 28777-079, was

convicted of conspiracy to distribute marijuana and was sentenced

to a term of imprisonment of 240 months to be followed by a ten-

year term of supervised release.   He is appealing the denial of

his 28 U.S.C. § 2241 petition in which he alleged that he was

sentenced in violation of the Constitution in light of the

decision in Apprendi v. New Jersey 530 U.S. 466 (2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50910
                                -2-

     A 28 U.S.C. § 2241 petition that attacks custody resulting

from a federally imposed sentence may be entertained under the

“savings clause” if the petitioner establishes that the remedy

provided for under 28 U.S.C. § 2255 is inadequate or ineffective

to test the legality of his detention.    Tolliver v. Dobre, 211
F.3d 876, 878 (5th Cir. 2000).   This court has recently held that

Apprendi does not apply retroactively to cases on collateral

review and that an Apprendi claim does not satisfy the test for

filing a 28 U.S.C. § 2241 petition under the savings clause.     See

Wesson v. U.S. Penitentiary, Beaumont, Tx., 305 F.3d 343, 347-48

(5th Cir. 2002).

     Accordingly, the district court’s denial of the motion is

AFFIRMED.   Adames’ motion to file an out-of-time reply brief is

GRANTED.